DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2017/0352833 A1), in view of Qi et al. (US 2015/0249097 A1), hereinafter referred to as Qi.
Regarding claim 7, Yu teaches A display panel, i.e. OLED device of fig. 2 (see para. 46 disclose a flexible OLED device, or see OLED device of fig. 2, or see OLED device of fig. 4), 
comprising: 
an organic light-emitting structure layer, i.e. flexible display unit 20 of fig. 2 (see para. 47 disclose package structure of the flexible OLED device in accordance with the present embodiment of the present invention comprises a flexible display unit 20, which comprises a flexible substrate for supporting an OLED device and the OLED device positioned on the flexible substrate, or see flexible display unit 20 of fig. 2), 
the organic light-emitting structure layer, i.e. flexible display unit 20 of fig. 2 and/or OLED layer 134 of fig. 4, comprising red light-emitting pixels, via organic layer 132 of fig. 4, green light-emitting pixels, via organic layer 132 of fig. 4, 31and blue light-emitting pixels, via organic layer 132 of fig. 4 (see para. 65 disclose an OLED layer 134 positioned on the low temperature polycrystalline silicon thin film transistors 120, or see para. 66 disclose organic layer 132 is an electroluminescent material, and when the first electrode 131 and the second electrode 133 are energized, the luminescent material emits light, or see OLED layer 134 of fig. 4, or see organic layer 132 of fig. 4)
wherein the display panel, i.e. OLED device of fig. 2, comprises a packaging structure, i.e. organic packaging layer 201 of fig. 2 and/or inorganic packaging layer 202 of fig. 2, and the packaging structure, i.e. organic packaging layer 201 of fig. 2 and/or inorganic packaging layer 202 of fig. 2, is formed on the 
the packaging structure, i.e. organic packaging layer 201 of fig. 2 and/or inorganic packaging layer 202 of fig. 2, comprising: 
a first inorganic layer, i.e. inorganic package layer 202 of fig. 2, formed on the organic light-emitting structure layer, i.e. flexible display unit 20 of fig. 2 (see para. 47 disclose a package film layer positioned on the flexible display unit 20, the package film layer comprising an organic package film layer 201 and an inorganic package film layer 202, or see inorganic film layer 202 of fig. 2, or see display unit 20 of fig. 2); a first flat layer, i.e. flat layer 115 of fig. 4 (see para. 66 disclose flat layer 115, or see flat layer 115 of fig. 4). However, Yu is silent to teach a color filter layer formed on the first inorganic layer, the color filter layer comprising a red photoresist, a green photoresist, and a blue photoresist; a first flat layer formed on the color filter layer; and a second inorganic layer formed on the first flat layer; wherein the red photoresist is disposed on a light-emitting side of the red light-emitting pixels, the green photoresist is disposed on a light-emitting side of the green light-emitting pixels, and the 
In a related art of package structure of a flexible OLED device, Qi teaches the organic light-emitting structure layer comprising red light-emitting pixels, green light-emitting pixels, 31and blue light-emitting pixels (see para. 93 disclose a light emitting layer); wherein the display panel comprises a packaging structure (see para. 93 disclose packaging), and the packaging structure is formed on the organic light-emitting structure layer (see fig. 2); the packaging structure comprising: a first inorganic layer formed on the organic light-emitting structure layer; a color filter layer, i.e. color filter 5 of fig. 1A, formed on the first inorganic layer, the color filter layer, i.e. color filter 5 of fig. 1A, comprising a red photoresist, a green photoresist, and a blue photoresist (see para. 50 disclose each of the pixel units comprises three sub-pixel units, the color filter layer is formed of color photoresist materials in red, green and blue colors, and each color of the color photoresist material corresponds to one sub-pixel unit); a first flat layer, i.e. metal anode layer, formed on the color filter layer, i.e. color filter 5 of fig. 1A (see para. 93); and a second inorganic layer, i.e. pixel defining layer, formed on the first flat layer, i.e. metal anode layer (see para. 93); wherein the red photoresist is disposed on a light-emitting side of the red light-emitting pixels (see para. 50 disclose each of the pixel units comprises three sub-pixel units, the color filter layer is formed of color photoresist materials in red, green and blue colors, and each color of the color photoresist material corresponds to one sub-pixel unit), the green photoresist is disposed on a light-emitting side of the green light-emitting pixels (see para. 50 disclose each of the pixel units comprises three sub-pixel units, the color filter layer is formed of color photoresist 
Yu teaches all of the claimed limitations except a color filter layer formed on the first inorganic layer, the color filter layer comprising a red photoresist, a green photoresist, and a blue photoresist; a first flat layer formed on the color filter layer; and a second inorganic layer formed on the first flat layer; wherein the red photoresist is disposed on a light-emitting side of the red light-emitting pixels, the green photoresist is disposed on a light-emitting side of the green light-emitting pixels, and the blue photoresist is disposed on a light- emitting side of the blue light-emitting pixels. Qi teaches it’s well known to one of ordinary skill in the art at the time the invention was filed a color filter layer formed on the first inorganic layer, the color filter layer comprising a red photoresist, a green photoresist, and a blue photoresist; a first flat layer formed on the color filter layer; and a second inorganic layer formed on the first flat layer; wherein the red photoresist is disposed on a light-emitting side of the red light-emitting pixels, the green photoresist is disposed on a light-emitting side of the green light-emitting pixels, and the blue photoresist is disposed on a light- emitting side of the blue light-emitting pixels.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any kind of color filter in order to filter light, where 
Regarding claim 11, it is rejected for the same rationale as the rejection of claim 1, since independent apparatus claim 7 renders independent method claim 11 fully operable and the citations supporting rejection would be redundantly stated.
Regarding claim 13, Yu, in view of Qi, teaches The manufacturing method of the display panel as claimed in claim 11, wherein Qi teaches the color filter layer is formed on the first inorganic layer by an inkjet printing process (see para. 24).

Allowable Subject Matter
Claim(s) 1-6 is/are allowed.
The following is an examiner’s statement of reasons for allowance:		Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A manufacturing method of a display panel, wherein the display panel comprises an organic light-emitting structure layer, the organic light-emitting structure layer comprises red light-emitting pixels, green light-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim(s) 8-10, 12, and 14-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein an orthographic projected area of the red light-emitting pixels in a plane of the color filter layer is less than or equal to an orthographic projected area of the red photoresist in the plane of the color filter layer, an orthographic projected area of the green light-emitting pixels in the plane of the color filter layer is less than or equal to an orthographic projected area of the green photoresist in the plane of the color filter layer, and an orthographic projected area of the blue light-emitting pixels in the plane of the color filter layer is less than or equal to an orthographic projected area of the blue photoresist in the plane of the color filter layer’ in combination with the remaining claimed limitations. As such, dependent claim 8 would be deemed in condition for allowance if rewritten in independent form all of the limitations of the base claim and any intervening claims. Regarding claim 9, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the display panel comprises a touch structure, and the touch structure is formed on the packaging structure; the touch structure comprising:  32a patterned touch metal layer disposed on the second inorganic layer; a patterned first black photoresist layer disposed on the touch metal layer; a second flat layer formed on the second inorganic layer and covers the touch metal layer and the first black photoresist layer; a patterned bridge layer disposed on the second flat layer; a patterned second black photoresist layer disposed on the bridge layer; and a protection layer formed on the second flat layer and covers the bridge layer and the second black photoresist layer; wherein the first black photoresist layer and the second black photoresist layer forms a black shading network, and the black shading network disposed beyond the red photoresist, the green photoresist, and the blue photoresist of the color filter layer’ in combination with the remaining claimed limitations. As such, dependent claim 9 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 10 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 12, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein an orthographic projected area of the red light-emitting pixels in a plane of the color filter layer is less than or equal to an orthographic projected area of the red photoresist in the plane of the color filter layer, an orthographic projected area of the green light-emitting pixels in the plane of the color filter layer is less than or equal to an orthographic projected area of the green photoresist in the plane of the color filter layer, and an orthographic projected area of the blue light-emitting pixels in the plane of the color filter layer is less than or equal to an orthographic projected area of the blue photoresist in the plane of the color filter layer’ in combination with the remaining claimed limitations. As such, dependent claim 12 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 14, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the manufacturing method further comprises a step of forming a touch structure, the step of forming the touch structure comprising the steps of: forming a touch metal layer on the second inorganic layer; forming a first black photoresist layer on the touch metal layer; patterning the first black photoresist layer and the touch metal layer; forming a second flat layer on the second inorganic layer, and the second flat layer covering a patterned first black photoresist layer and a patterned touch metal layer; forming a bridge layer on the second flat layer; forming a second black all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 15-18 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin et al. (US 2018/0219178 A1), hereinafter referred to as Jin and Peng et al. US 2018/0183005 A1), hereinafter referred to as Peng disclose OLED packaging structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693